Title: Enclosure: A Newspaper Article, 19 April 1780
From: Adams, John
To: Jenings, Edmund


      Mr. Adams, Mr. Dana, and Mr. Thaxter, who are arrived, at Paris, came from Boston, in the French Frigate, the Sensible, which had the Misfortune to Spring a Leak, Soon after She Sailed, which increased to Such a degree, that they were obliged to keep two Pumps, constantly going by night and day, the passengers taking their turns, altho, the Crew consisted of Three hundred and fifty men. Captain Chavagne (who spent three months in Boston, and is highly pleased with the Reception he met there) found it necessary to make the first Land, which happening to be Cape Finisterre, he put into Ferrol, where these american Citizens met with the most cordial Reception, from the Comte de Sade, who commanded a Squadron of French Men of War, then in that harbour, and from the other officers, both French and Spanish, as well as from the French Consul and Vice Consul, and especially from Don Joseph St. Vincent, the General, who commanded, at that time the Spanish Marine at Ferrol. After Spending a few days in this place, and viewing the dry docks, Arsenals and Fortifications with the Strength and Magnificence of which the Gentlemen were very much Struck, they went to the Groin, where they were treated with all imaginable Politeness, by Mr. Lagoanere, the American Agent, by Mr. Detournelle the french Consul, by the Kings officers in general, particularly by the officers of the Irish Regiments, by the Administrator of the Revenue, by the Attorney General, by the Regent, or Chief Justice of the grand Audience, by the Governor of the Town of Corunna, and above all by Don Pedro Martin Cermonio, Vice Roy, of the Kingdom of Galicia. This great officer, in whom in his Department is united all the Royal Authority, civil, political and military, accompanied, by the Kings Lieutenant, or the Governor of the Town of Corunna, and Several other officers, made a Visit to Mr. Adams at his Lodgings, the next Morning after his Arrival, to make him, his Compliments, and to offer him every Assistance in his Power. He offered to order Carriages &c to be provided; to furnish a Guide, who could Speak, English as well as Spanish and French, who understood the Roads and the manner of travelling; and to send a guard of Soldiers who should attend him, in his whole Journey, through the Kingdom: all which was declined, as the American Agent, had undertaken every Thing of this sort: and as to the Guards, they had no Apprehensions of Ennemies or Dangers in Spain. The Vice Roy Said that in any Thing that depended upon him Mr. Adams had but to command him: that all he had Said, and all that he had offered, was from himself: but he would further inform him, that in this he was pursuing his public duty, as well as his private Inclination for that he had received express orders from the King to treat all Americans who should come to that place as the best Friends of Spain. All the Gentlemen in Company, had the Honour of dining with the Vice Roy, and of frequent Visits, in all which he was extreamly, tho politely inquisitive, about every Thing that related to America, especially concerning the Union and Disposition of the People; their Sentiments towards England France and Spain; the nature of their Revenues; the Terms of their Confederation; and the forms of their new Governments; Subjects, upon which he appeared to have, very much reflected, and in which, as few Men have had more opportunities to know, than these Gentlemen, few are better qualified to give exact Information. He was further anxious to know, the Family, Age, Character, and every thing that related to Mr. Jay, the minister plenipotentiary for the Court of Madrid, concerning whom, as Mr. Adams had been intimately acquaintd with him from the Year 1774, he was able to Satisfy his Curiosity, and to give Mr. Jay, that respectable Character, that the high offices, he has held in his State and in Congress, as well as his own personal Virtues and Abilities merit.
      In short they were told by many Gentlemen, that no Ambassador, from any the oldest and most powerful state in Europe, not even from France, would have been treated with more Ceremony, nor with equal Attention, Affability and Friendship, and that all this was intended to manifest to America and to the World, the Benevolence of Spain towards the United States.
      
      In their Journey, through Betanzos, Lugo, Asterga, Leon, Burgos, they met every where with Similar Attention and Respect; and particularly from the several Branches of the House of Guardoqui, at Bilbao. Mr. Adams received Letters and Messages, from Alicante, Asterga, Bilbao, Madrid, Bourdeaux and Bayonne, from Bankers and others, offering him any sums of Money he might Want, in the Idea that as he had been unexpectedly cast upon the Spanish Coast, and had to make the Journey to Paris by Land, with a considerable Number of Persons in his suit, he might not possibly be provided with Cash. But if they had been themselves unprovided the American Agent, was not only able and ready to supply them, but would have taken it unkindly, if they had laid themselves under obligation to any other in this respect. They were not the less sensible, however of the personal Obligations they were under, for these genteel Proposals, nor the less gratefull for the Attention of Gentlemen to the Honour of the United States.
     